


SHARE PLEDGE AGREEMENT
 
AGREEMENT made as of the 8th day of August, 2007.
 
B E T W E E N:
 
EIGER TECHNOLOGY, INC., a corporation governed under the laws of the Province of
Ontario
 
(hereinafter called the "Parent")
 
- and –
 
ETIFF HOLDINGS, LLC, a corporation governed under the laws of the State of
Delaware (hereinafter called the "Holder")
 
- and –
 
FOUNDATION VENTURE LEASING INC., in Trust., a corporation governed under the
laws of the Province of Ontario (hereinafter called the "Debtor")
 
WHEREAS:
 
(A)  
The Debtor has purchased 14,021,600 Shares of common stock (collectively, the
"Purchased Shares") of Racino Royale, Inc. (the "Corporation");

 
(B)  
The Debtor has executed and delivered a promissory note (the "Note") in the
principal amount of $671,080, dated as of the date hereof, evidencing the
outstanding balance of the purchase price owing for the Pledged Shares which
Note is to be retired on the following basis:

 
(1)  
$70,000 on or before August 31, 2007;

 
(2)  
$133,694 on or before September 30, 2007; and

 
(3)  
$233,693 on or before February 1, 2008; and

 
(4)  
$233,693 on or before September 1, 2008.

 
(C)  
The Debtor has agreed to pledge 12,619,460 of the Purchased Shares (the "Pledged
Shares") to the Holder as security for the performance by the Debtor of its
obligations pursuant to the terms of the Note;

 
NOW THEREFORE in consideration of the mutual covenants set out in this agreement
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
All expressions and definitions contained in this agreement shall have the same
meaning as the corresponding expressions and definitions contained in the
Personal Property Security Act (Ontario), unless specifically modified by this
agreement.  In addition, the following words and expressions shall have the
following meanings:
 
(a)  
"Act" means the Personal Property Security Act (Ontario), as amended or re-
enacted from time to time;

 
(b)  
"Arm's Length" has the meaning given thereto in the Income Tax Act (Canada), as
amended or re-enacted from time to time;

 
(c)  
"Corporation" means Racino Royale, Inc., a corporation governed under the laws
of the State of Nevada;

 
(d)  
"Distributions" shall have the meaning attributed to such term in section
6.1(a)(iii);

 
(e)  
"Event of Default" shall have the meaning attributed to such term in 7.1;

 
(f)  
"Note" shall have the meaning attributed to such term in Recital (B);

 
(g)  
"Obligations" means the obligations, indebtedness and liability of the Debtor
referred to in Section 2.1;

 
(h)  
"Pledged Shares" means 12,619,460 of the Purchased Shares;

 
(i)  
"Purchased Shares" shall have the meaning attributed to such term in Recital
(A); and

 
(j)  
"Security Interest" means the security interest referred to in Section 2.1.

 
ARTICLE 2
 
THE SECURITY INTEREST
 
2.1  Grant of Security Interest
 
As security for the payment and satisfaction of any and all obligations,
liability and indebtedness of the Debtor to the Holder including, without
limitation, under the Note and this agreement (such obligations, indebtedness
and liability being hereinafter collectively called the "Obligations"), the
Debtor hereby grants to the Holder a continuing and specific security interest
in and to the Pledged Shares and any proceeds thereof (the "Security Interest").
 
2.2  Attachment of Security Interest
 
The Debtor hereby agrees that the Security Interest in the Pledged Shares shall
attach upon the execution of this agreement by the parties.
 
2.3  Delivery of Pledged Shares
 
The Debtor agrees that it shall direct the transfer agent of the Corporation to
deliver to the Holder the share certificates representing in aggregate the
Pledged Shares upon issuance thereof, and the Debtor shall deliver to the Holder
an executed power of attorney upon the execution of this Agreement.
 
2.4  Release of Pledged Shares
 
The Holder shall deliver to the Debtor the share certificate for the Pledged
Shares, released and discharged from the Security Interest in the following
amounts upon satisfaction of the following amounts under the Note:
 
(a)  
$70,000 on or before August 31, 2007 – 1,402,140 Pledge Shares released

 
(b)  
$133,694 on or before September 30, 2007 – 1,869,566 Pledge Shares released

 
(c)  
$233, 693 on or before February, 1 2008 – 4,673,877 Pledge Shares released

 
(d)  
$233, 693 on or before September, 1 2008 -4,673,877 Pledge Shares released

 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE DEBTOR
 
3.1  No Breach of Applicable Law
 
The Debtor hereby represents and warrants to the Holder that the execution and
delivery of this agreement by the Debtor and the observance and performance of
the terms and conditions of this agreement on the part of the Debtor to be
observed and performed do not constitute a violation of applicable law or a
violation of any contract or obligation to which the Debtor is a party or by
which the Debtor is bound, nor do any of the foregoing constitute a default or
would, with the passage of time or the giving of notice or both, or otherwise,
constitute a default under any contract or obligation to which the Debtor is a
party or by which the Debtor is bound.
 
3.2  Title
 
The Debtor hereby represents and warrants to the Holder that the Debtor is the
owner of the Pledged Shares and is entitled to pledge the Pledged Shares to the
Holder, free of any mortgage, hypothec, charge, lien, security interest or other
encumbrance.
 
ARTICLE 4
 
COVENANTS OF THE DEBTOR
 
4.1  General Covenants
 
The Debtor hereby covenants and agrees with the Holder that, so long as the
Obligations or any part thereof remain outstanding, without the prior written
consent of the Holder, such consent not to be unreasonably withheld:
 
(a)  
No Encumbrances: the Debtor will not assume or have outstanding, except to the
Holder, any mortgage, charge, lien, security interest or other encumbrance on
all or any part of the Pledged Shares; and

 
(b)  
Sale and Assignment of Pledged Shares: the Debtor will not sell, transfer,
assign, dispose of, or in any other manner deal with any of the Pledged Shares

 
ARTICLE 5
 
COVENANTS OF THE HOLDER
 
The HOLDER hereby covenants and agrees with the Holder that, so long as there is
not an Event of Default, as defined herein that is not cured as provided in
Section 7 hereof.
 
(a)  
No Transfer; The Holder will not take any actions to effect a transfer of the
Pledged Shares.

 
(b)  
No Pledge of the Pledged Shares; The Holder will not in any way pledge or
hypothecate the Pledged Shares.

 
ARTICLE 6
 
RIGHTS BEFORE DEFAULT
 
6.1  Voting Rights; Dividends; etc.
 
(a)  
Unless and until an Event of Default has occurred and has not been waived in
writing by the Holder:

 
(i)  
the Pledged Shares shall remain registered in the name of the Debtor;

 
(ii)  
the Debtor shall be entitled to exercise any and all voting and/or consensual
rights and powers relating or pertaining to the Pledged Shares or any part
thereof for any purpose not inconsistent with the terms of this agreement; and

 
(iii)  
the Debtor shall be entitled to receive all cash or other distributions payable
in respect of the Pledged Shares (the "Distributions").

 
(b)  
Unless otherwise provided for herein, upon the occurrence of an Event of
Default, all rights of the Debtor to exercise the voting and/or consensual
rights and powers and/or to receive the Distributions shall cease and the Holder
shall thereafter be entitled to exercise all such voting rights and/or
consensual rights and to receive all Distributions.

 
ARTICLE 7
 
EVENTS OF DEFAULT
 
7.1  Event of Default
 
Each of the following events constitutes an event of default under this
agreement (each an "Event of Default"):
 
(a)  
Failure to Make Payment: The Debtor fails to pay when due any amount owing by
the Debtor to the Holder pursuant to the terms of the Note and such failure to
pay is not cured within forty-five (45) days of the date upon which any such
amount is due.

 
(b)  
Default Under Share Pledge Agreement:  The Debtor fails to observe or perform
any of the covenants and obligations, in accordance with its terms, any of the
Obligations other than as provided in subsection 7.1(a) and such non-observance
or non- performance has not been corrected within twenty (20) days of receiving
written notice from the Holder to cure such default.

 
(c)  
Appointment of Receiver:  The insolvency of the Debtor or the appointment of a
receiver, manager, trustee, liquidator, for any of the property of the Debtor or
an assignment for the benefit of the Debtor's creditors or a distress, execution
or other similar process is levied against all or any material part of the
Pledged Shares.

 
(d)  
Enforceability of Other Mortgages and Charges:  Any mortgage, charge, lien,
security interest or other encumbrance affecting any real or personal property
of the Debtor becomes enforceable.

 
(e)  
Bankruptcy:  The institution of a proceeding in bankruptcy against the Debtor,
whether voluntarily or involuntarily, or the institution of proceedings by the
Debtor to obtain relief against his creditors.

 
(f)  
Insecurity:  The Holder, acting reasonably, deems itself to be insecure with
respect to the Security Interest.

 
ARTICLE 8
 
REMEDIES UPON DEFAULT
 
8.1  Effect of Default
 
If any event of default referred to in 7.1 occurs, the Security Interest shall
become immediately enforceable.
 
8.2  Remedies
 
If the Security Interest becomes enforceable, the provisions of Part V of the
Act shall govern the rights, remedies and obligations of the parties in respect
of the default in question, except as otherwise provided in this
Article.  Notwithstanding anything to the contrary contained in the Act or in
any other agreement between the parties, upon the Security Interest becoming
enforceable:
 
(a)  
Acceleration:  The Holder may at its option declare that the whole or any part
of any indebtedness forming a part of the Obligations is immediately due and
payable in full.

 
(b)  
Foreclosure:  At its option the Holder may retain all or part of the Pledged
Shares in full satisfaction of the Obligations.

 
ARTICLE 9
 
POWER OF ATTORNEY
 
The Debtor constitutes and appoints the Holder with full power of substitution,
as the Debtor's true and lawful attorney-in-fact with full power and authority
in the place of the Debtor and in the name of the Debtor or in its own name,
from time to time in the Holder's discretion after an Event of  Default, to take
any and all appropriate action and to execute any and all documents and
instruments as, in the opinion of such attorney acting reasonably, may be
necessary or desirable to accomplish the purposes of this agreement.  These
powers are coupled with an interest and are irrevocable until this agreement is
terminated and the Security Interest created by this agreement are
released.  Nothing in this section affects the right of the Holder as secured
party, or any other person on the Holder's behalf, to sign and file or deliver
(as applicable) all such financing statements, financing change statements,
notices, verification agreements and other documents relating to the Pledged
Shares and this agreement as the Holder or such other person considers
appropriate.
 
ARTICLE 10
 
GENERAL CONTRACT PROVISIONS
 
10.1  Remedies Cumulative
 
All remedies of the Holder at law and pursuant to the provisions of this
agreement shall be cumulative and not in the alternative.
 
10.2  Security in Addition
 
The Security Interest is in addition to and not in substitution for any other
security now or hereafter held by the Holder.
 
10.3  Performance by the Holder
 
Upon the failure by the Debtor to perform any of his obligations under this
agreement, the Holder may, at its option, perform such obligations and the
reasonable expenses of the Holder in so doing shall be payable by the Debtor to
the Holder, upon demand.
 
10.4  Waiver
 
The Holder may waive any default by the Debtor in the observance or the
performance of any of the Obligations or covenants under this agreement.  No act
or omission of the Holder in respect of any default by the Debtor shall extend
to or be taken in any manner whatsoever to affect any subsequent default of the
Debtor or the rights of the Holder resulting there from.
 
10.5  Extensions of Time
 
In the event that the Security Interest becomes enforceable, the Holder may
grant extensions of time and other indulgences, take and give up securities,
accept compositions, grant releases and discharges, release any part of the
Pledged Shares to third parties and otherwise deal with any person as the Holder
may see fit without prejudice to the liability of the Debtor or to the Holder's
right to hold, realize and deal with the Pledged Shares.
 
10.6  Notices
 
All notices required or permitted to be given hereunder or under the Act by one
party to the other shall be given in writing by personal delivery or by
registered mail, postage prepaid, addressed to such other party or delivered to
such other party as follows:
 
(a)  
to the Debtor at:

 
Foundation Venture Leasing Inc.
 
95 Wellington Street West, Suite 1200
 
Toronto, Ontario  M5J 2Z9
 
Fax:                      416-941-8852
 
Attention:                                Jeremy Goldman
 
(b)  
to the Holder at:

 
ETIFF Holdings, LLC
 
144 Front Street West, Suite 700
 
Toronto, Ontario  M5J 2L7
 
Fax:                      416-216-1164
 
Attention:                                Jason Moretto
 
or at such other address as may be given by one of them to the other in writing
from time to time.  A notice given as aforesaid shall be deemed to have been
received when delivered or, if mailed, five (5) business days following the day
of the mailing thereof; provided that if a notice shall have been mailed and if
regular mail service shall be interrupted by strike or other irregularity before
the deemed receipt of such notice as aforesaid, such notice shall, unless
earlier actually received, be deemed to have been received five (5) business
days following the resumption of normal mail service.
 
10.7  Headings
 
The division of this agreement into articles, sections and subsections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this agreement.  The article, section and
subsection headings in this agreement are not intended to be full or precise
descriptions of the text to which they refer and are not to be considered part
of this agreement.  All uses of the words "hereto", "herein", "hereof", "hereby"
and "hereunder" and similar expressions refer to this agreement and not to any
particular section or portion of it.  References to an Article, Section or
Subsection followed by a number refer to the applicable article, section or
subsection of this agreement.
 
10.8  Number and Gender
 
All words and personal pronouns relating thereto shall be read and construed as
the number and gender of the party or parties referred to in each case require
and the verb shall be construed as agreeing with the required word and/or
pronoun.
 
10.9  Currency.
 
All sums of money which are referred to in this Agreement are expressed in
lawful money of the United States of America.
 
10.10  Further Assurances
 
The Debtor will from time to time, at the request of the Holder and at the
expense of the Debtor, make and do all such acts and things and execute and
deliver all such agreements, mortgages, deeds and other documents and assurances
as be reasonably necessary or desirable to perfect and preserve the Security
Interest.
 
10.11  Governing Law
 
This agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.
 
10.12  Time of the Essence
 
Time shall be of the essence of this agreement.
 
10.13  Counterparts
 
This agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
constitute one and the same agreement.
 
10.14  Binding Effect
 
This agreement shall enure to the benefit of and be binding upon the Debtor and
the Holder and their respective heirs, executors, successors, assigns and legal
representatives.
 
10.15  Duplicate Copy
 
The Debtor acknowledges receipt of an executed copy of this agreement.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as
of  the date first written above.
 

   
EIGER TECHNOLOGY, INC.
   
Per:
     
Name:
Title:
     
I have the authority to bind the corporation.
   
ETIFF HOLDINGS, LLC
   
Per:
     
Name:
Title:
     
I have the authority to bind the corporation.
   
FOUNDATION VENTURE LEASING INC.
   
Per:
     
Name:
Title
       
I have the authority to bind the corporation.

 

